DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 02/05/22. Claims 1, 2, 5, 6 and 8 have been amended and claim 4 has been cancelled. Claims 1-3 and 5-9 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 9 recite the limitation "the outer circumferential surface of the protective fabric".  There is insufficient antecedent basis for this limitation in the claim.

Claims 1, 6, 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the outer circumferential surface of the protective fabric” is, since the outer circumference of the protective fabric would be the outer perimeter of the protective fabric and 

Claims 1 and 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “the scrotum insertion space formed inward of the scrotum receiving space” means. What would inward would be in relation to the scrotum receiving space. How is the scrotum insertion space located in relation to the protective fabric and the inner surface of the panties body? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elwell (US 6,901,607).


    PNG
    media_image1.png
    386
    311
    media_image1.png
    Greyscale


 	In regard to claim 2, Elwell teaches wherein a first width of the lower end of the protective fabric is wider than a second width of an upper end of the protective fabric (see figure 2 width is wider at bottom than top).  

 	In regard to claim 3, Elwell teaches wherein the panties body is made of fabric materials (conventional brief construction: column 3, lines 55-57 and conventional brief fabric: column 4, lines 36-40).  

 	In regard to claim 5, Elwell teaches wherein the elastic band is attached by a sewing method (elastic band is sewn to 50: column 4, lines 55-59).  

In regard to claim 6, Elwell teaches a functional men's panties (brief: 10), comprising: a panties body (10) configured to form a space on an inner surface of the front side of the panties 

    PNG
    media_image2.png
    356
    279
    media_image2.png
    Greyscale


 	In regard to claim 7, Elwell teaches wherein the protective fabric is attached by a sewing method (support pocket (40) lower pouch edge (42) is sewn to briefs: column 4, lines 41-55).  

Response to Arguments
Applicant's arguments filed 02/05/22 have been fully considered but they are not persuasive. 
 	Applicant argues that the 112 2nd paragraph rejection of claims 4, 6 and 9 is clear in view of the amendments provided. 
 	The limitation has not been amended and it is still indefinite. The opening in the protective fabric is centrally located, the perimeter of the protective fabric would be the outer perimeter of the protective fabric which would not include the centrally located opening. It is unclear where the elastic band is located based upon the claim language, since the outer perimeter and the central elastic opening would be two different locations. 

 	Applicant argues that Elwell (US 6,901,607) fails to show three receiving spaces, only two spaces are taught in Elwell. 
 	Elwell teaches three receiving spaces, as detailed in the annotated figures above. The claims fail to structurally define the spaces structurally over the interpretation(s) of the Elwell reference. Therefore, Elwell teaches the limitations as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY

Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732